Citation Nr: 0120923	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-23 221	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has forfeited eligibility for benefits 
under the laws administered by the Department of Veterans 
Affairs in accordance with 38 U.S.C.A. § 6103(a) (West 1991).


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This appeal originally arose from a May 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the veteran's claim for a permanent and total disability 
rating for pension purposes.

A January 1999 administrative decision found that the veteran 
had knowingly and intentionally submitted false and 
fraudulent evidence in support of his claim, and that he had 
forfeited all rights, claims and benefits to which he might 
otherwise be entitled under laws administered by the VA.  
This decision was referred to the VA Director of Compensation 
and Pension Services in March 1999 and the following month 
the Director confirmed the RO decision.  The veteran appealed 
this decision and the issue of whether he has forfeited 
eligibility for benefits under the laws administered by the 
Department of Veterans Affairs in accordance with 38 U.S.C.A. 
§ 6103(a) (West 1991) has been developed and certified for 
appellate review.

The first matter the Board must address is which issue or 
issues are properly before the Board at this time.  The Board 
finds that the issue of whether the veteran has forfeited his 
rights to VA benefits is "inextricably intertwined" with the 
issue of entitlement to a permanent and total disability 
rating for pension purposes.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Indeed, the January 1999 administrative 
decision is more than simply "intertwined."  A finding that 
the veteran has forfeited his rights would render moot the 
disposition of any claim made by him for VA benefits.  In 
view of the decision that follows, the Board finds that the 
issue of entitlement to a permanent and total disability 
rating for pension purposes is moot. 





FINDINGS OF FACT

1.  In July 1997 the veteran submitted several statements and 
a VA Form 21-8940 in support of his claim of a permanent and 
total disability rating for pension purposes.

2.  At a May 1998 VA deposition, the veteran, having been 
duly sworn, testified that the documents he had submitted to 
the VA in July 1997 in relation to his claim for pension 
benefits were false in content and in substance.


CONCLUSION OF LAW

The veteran has forfeited all rights, claims, and benefits 
under the laws administered by VA for knowingly making and 
causing to be made false statements concerning his claim for 
VA pension benefits.  38 U.S.C.A. § 6103(a) (West 1991); 38 
C.F.R. § 3.901(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
which might be relevant to the veteran's claim.  The Board 
notes that no further assistance to the veteran in acquiring 
evidence is required by the new statute.
The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of whether 
the veteran has forfeited eligibility for benefits under the 
laws administered by the VA in accordance with 38 U.S.C.A. 
§ 6103(a) as the VA has complied with the notice provisions 
of the VCAA.  This is so because the VA specifically notified 
the veteran of the requirements in determining the propriety 
of a forfeiture in the statement of the case issued during 
this appeal.  Moreover, all of the relevant evidence was 
considered and the claim was denied as a matter of law; there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

I. Factual Background

The evidence shows that the veteran initiated a claim for 
entitlement to improved disability pension benefits in 
January 1995.  As noted above, his claim was denied in a May 
1996 rating decision.  The veteran initiated an appeal from 
that decision and in July 1997 the veteran submitted several 
statements as well as a VA Form 21-8940, Veteran's 
Application for Increased Compensation based on 
Unemployability.

In the VA Form 21-8940, completed and signed in June 1997, 
the veteran reported that he had tried to obtain employment 
since he became too disabled to work.  He stated that on July 
26, 1995, he had applied for a job as a clerk with Oriental 
Tin Can and Metal Sheet Mfg.; on March 14, 1996, had applied 
for a job as a storekeeper with S.C. Quiambao Truck Body and 
Repair Shop; and on August 2, 1996, had applied for a job as 
a helper mechanic with A. David Construction Supply.

One of the statements received with the VA Form 21-8940, 
containing the letterhead Oriental Tin Can and Metal Sheet 
Mfg., was dated September 6, 1995.  In that statement it was 
indicated that, with regard to the veteran's application of 
employment for the position of file clerk filed July 26, 
1995, he was being informed that, as a result of his recent 
physical examination, he was completely unsatisfactory and 
was totally disqualified.  He was advised that his 
application was disapproved and the letter was signed by a 
person with the title of personnel manager.

Another of the statements received with the VA Form 21-8940, 
containing the letterhead S.C. Quiambao Truck Body and Repair 
Shop, was dated May 21, 1996.  In this statement it was 
indicated that, with reference to the veteran's application 
for the position of storekeeper dated March 14, 1996, he was 
being informed that the result of his physical examination 
was completely unsatisfactory.  He was informed that his 
application was disapproved and the letter was signed by a 
person with the title of personnel manager.

The third statement received with the VA Form 21-8940, 
containing the letterhead A. David Construction Supply, was 
dated September 16, 1996.  In this statement it was indicated 
that, in connection with the veteran's letter applying for 
employment for the position of helper mechanic, dated August 
2, 1996, he was being informed that his physical examination 
was shown to be unsatisfactory.  He was informed that his 
application was disapproved and the letter was signed by a 
person with the title of manager.

A field examination was conducted in May 1998 in order to 
determine whether any of the documents submitted by the 
veteran in July 1997 were fraudulent.  In interviews it was 
reported that an employee, who had been with S.C. Quiambao 
Truck Body and Repair Shop for the past fifteen years, 
related that the signatory of the letter submitted by the 
veteran was employed in 1990 with the company as the personal 
driver of the owner of the company.  The field examiner noted 
that it was learned that the signatory had never worked in 
the company as personnel manager.

The spouse of the signatory related that the signatory had 
worked for S.C. Quiambao Truck Body and Repair Shop from 1980 
to 1989 but that she was not sure of his position in the 
company as she was not married to him then.  After seeing the 
signature on the letter of May 21, 1996, she stated that this 
was the customary signature of her spouse and recanted her 
statement, stating that he had worked for the company as the 
owner's personal driver and personnel manager at the same 
time.
The signatory of the A. S. David Construction Supply letter 
related that his signature on the letter dated September 16, 
1996, was genuine.  He indicated that the veteran had 
requested that he sign the already prepared statement.  The 
signatory stated that he was just trying to help the veteran 
for whatever purpose he may use the document and the 
signatory signed it without asking any questions.  The 
signatory recalled that the veteran had worked for him for 
two months some two years previously as a mechanic helper and 
left the company for "greener pastures".

In a May 1998 deposition, after he was duly sworn, the 
veteran testified that he did not really apply for jobs with 
Oriental Tin Can and Metal Sheet Mfg., S.C. Quiambao Truck 
Body and Repair Shop, or A. S. David Construction Supply, and 
that the certifications by the companies were fraudulent.

The veteran further testified that, as he believed the 
documents would help in the approval of his claim for VA 
pension benefits, he personally requested the documents from 
a friend who knew somebody who worked at the Oriental Tin Can 
and Metal Sheet Mfg., from the signatory of the S.C. Quiambao 
Truck Body and Repair Shop letter and from the veteran's 
nephew, who had previously worked for A. S. David 
Construction Supply.  He noted that the signatory of the A. 
S. David Construction Supply letter probably thought that it 
was the veteran, not his nephew, who had worked for the A. S. 
David Construction Supply.

In a November 1998 letter the veteran stated that he was 
sorry for what had been done and that he had no bad intention 
of submitting false evidence.

As indicated earlier, in January 1999, the RO determined that 
sufficient evidence had been found to warrant the submission 
of the veteran's case for consideration of fraud.  The case 
and pertinent records were then submitted to the VA Director 
of Compensation and Pension Services for a final 
determination on this issue.

As reported earlier, in April 1999, the Director of VA 
Compensation and Pension Service informed the veteran that he 
had intentionally submitted fraudulent evidence of his 
inability to obtain employment.  The Director then advised 
the veteran that, as he had knowingly and intentionally 
submitted false and fraudulent evidence in support of his 
claim, he had forfeited all rights, claims and benefits to 
which he might otherwise be entitled under laws administered 
by the VA.

II. Analysis

The Board has reviewed all of the evidence of record in light 
of applicable law.  The law in this case is clear.  Whoever 
knowingly makes or causes to be made or conspires, combines, 
aids or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the VA, shall forfeit all rights, 
claims, and benefits under the laws administered by the VA.  
38 U.S.C.A. § 6103(a).

Fraud is defined as an act committed when a person knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the VA (except laws relating to 
insurance benefits).  38 C.F.R. § 3.901(a).

The veteran contends that the forfeiture declared against him 
was unjust as the field examination report was a complete 
list of lies made out of deceit.  He asserts that he was 
deceived by the investigator as he was told by the 
investigator that he could not help the veteran if the 
veteran insisted that the documents were true.

In pursuing his January 1995 claim for pension benefits, the 
veteran submitted VA Form 21-8940, completed and signed in 
June 1997, in which he provided detailed, but fraudulent, 
information, with respect to having sought employment in 1995 
and 1996.  Not only was the information in the VA Form 21-
8940 fraudulent, but the veteran submitted statements from 
the listed potential employers, each of whom stated that the 
veteran's employment application was being rejected following 
a physical examination of the veteran.  These documents have 
been shown to be fraudulent, both by way of interviews with 
persons associated with two of the companies and in sworn 
testimony provided by the veteran.

The evidence against the veteran in this case is clear.  
Either he, or some other individual, created these fraudulent 
statements and the veteran attested to their accuracy in his 
completed VA Form 21-8940.  In any event, he has clearly 
knowingly made, or conspired to make, the presentation of 
false documents to obtain VA benefits.  While he argues that 
he was somehow misled by the field investigator, not only did 
he testify under oath about the fraudulent nature of these 
records at the VA deposition but he submitted another 
statement acknowledging the submission of false evidence.

In summary, the evidence submitted by the veteran in support 
of his claim is found to be false and fraudulent, made in an 
attempt to receive VA benefits.  For the reasons shown above, 
the Board has determined that the preponderance of the 
evidence shows that the veteran knowingly made false 
statements and submitted false statements in order to obtain 
VA pension benefits and that, he has, therefore, forfeited 
all rights, claims, and benefits under all laws administered 
by VA.  38 U.S.C.A. § 6103(a).


ORDER

The veteran has forfeited eligibility for benefits under the 
laws administered by the VA in accordance with 38 U.S.C.A. 
§ 6103(a).  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


